The evidence is accurately and fully set out in the original opinion. Appellant contends that the evidence does not show the commission of an offense. That the appellant was in possession of a jar of whisky; that upon the approach of the officer's car the appellant fled, taking with him the whisky; that he abandoned it when the officers pursued him, were undisputed facts before the jury. The distance which the intoxicating liquor was moved has not been regarded as the sole test, but the circumstances surrounding the transaction are important in interpreting the conduct of the accused. See Tullos v. State, 99 Tex.Crim. Rep.. See, also, precedents cited therein, including Lamb v. State, 95 Tex.Crim. Rep.,255 S.W. 424; Finley v. State, 96 Tex.Crim. Rep., 258 S.W. 1062; Lee v. *Page 448 
State, 95 Tex.Crim. Rep., 255 S.W. 425; Coburn v. State, 96 Tex.Crim. Rep., 255 S.W. 613; Black v. State, 96 Tex.Crim. Rep., 255 S.W. 731. See, also, Riddle v. State, 109 Tex.Crim. Rep., 4 S.W.2d 56. The cases of Murphey v. State, 109 Tex.Crim. Rep., 5 S.W.2d 988, and West v. State, 93 Tex.Crim. Rep., 248 S.W. 371, to which the appellant refers, are not regarded as controlling. The possession or movement of the whisky in question by West was supported by very meagre circumstances which on the whole, in view of the other testimony adduced upon the trial, are deemed insufficient to support the state's contention of guilt. Likewise, in Murphey's case, supra, there was testimony adduced explanatory of the facts relied upon by the state, which testimony was deemed such as to negative the intent of the accused to transport the whisky in question.
The facts in the present instance are deemed such as to justify the jury in concluding that the appellant was transporting the whisky found in his possession.
The motion for rehearing is overruled.
Overruled.